                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                          NO. 5:07-CR-201-D-l



         UNITED STATES OF AMERICA
                                                                     ORDER TO SEAL
             v.

         ANTHONY ANTONIO SHEPARD


              On motion of the Defendant, Anthony Antonio Shepard, and for good cause shown, it is

       hereby ORDERED that DE 113 be sealed until further notice by this Court.
,_ ,
              IT IS SO ORDERED.

              This __ik_ day of September, 2021.



                                          JA    S C. DEVER III
                                          United States District Court Judge




                  Case 5:07-cr-00201-D Document 115 Filed 09/16/21 Page 1 of 1
